Citation Nr: 1048008	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Boston, 
Massachusetts, denying the claim currently on appeal.  

This claim was denied by the Board in an April 2008 decision.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and in February 2010, the 
Court remanded this decision back to the Board.  


FINDING OF FACT

The Veteran's bilateral peripheral neuropathy of the lower 
extremities did not manifest during, or as a result of, active 
military service, to include as secondary to herbicide exposure.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for bilateral peripheral neuropathy of the lower extremities, to 
include as secondary to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 
(2010).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in February 2004 and February 2008 
addressed all notice elements listed under 3.159(b)(1).  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned) until after the initial 
adjudication of the claim in the February 2008 letter, the claim 
was subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in April 
2004, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Copies of the 
Veteran's Social Security Administration (SSA) records have also 
been obtained and incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a Veteran does not have a disease listed at 
38 C.F.R. § 3.309(e), he or she is presumed to have been exposed 
to herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for bilateral peripheral neuropathy of the lower extremities.  
Specifically, the Veteran has claimed that this condition is due 
to his exposure to Agent Orange during his service in the 
Republic of Vietnam.  However, as outlined below, the 
preponderance of the evidence demonstrates that this disability 
did not manifest as a result of military service, to include as 
due to exposure to herbicidal agents.  As such, service 
connection is not warranted.  

The Veteran's DD-214 confirms that the Veteran served in the 
Republic of Vietnam during his active military service from 
December 1968 to December 1969.  Therefore, the Veteran is 
presumed to have been exposed to herbicidal agents.  See 38 
U.S.C.A. § 1116(f).  However, this fact alone is not sufficient 
to demonstrate entitlement to service connection for bilateral 
peripheral neuropathy, as this is not one of the diseases that 
have been found to be associated with exposure to herbicidal 
agents.  See 38 C.F.R. § 3.309(e).  The Board recognizes that 
acute and subacute peripheral neuropathy have been found to be 
associated with herbicide exposure.  However, Note 2 of 38 C.F.R. 
§ 3.309(e) defines acute and subacute peripheral neuropathy as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset.  Therefore, the Veteran does not 
suffer from acute or subacute peripheral neuropathy, and as such, 
his currently diagnosed peripheral neuropathy is not presumed to 
be due to exposure to herbicidal agents such as Agent Orange.  

While the Veteran is not entitled to service connection on a 
presumptive basis, the Board has also considered the Veteran's 
claim on a direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994) (when a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the Agent Orange presumption does not preclude a Veteran 
from establishing direct service connection with proof of actual 
direct causation.  

In order for a claim to be granted on a direct basis, there must 
be competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); and 
of a nexus between the in-service injury or disease and the 
current disability (established by medical evidence).  See 
generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

The Veteran's service treatment records do not demonstrate that 
he suffered from neuropathy of the lower extremities during 
military service.  There is no report of symptomatology 
associated with this disorder in the service treatment records.  
Also, according to the Veteran's April 1970 separation 
examination, his lower extremities were normal and neurologic 
evaluation was deemed to be normal as well.  The Veteran also 
denied having, or ever having had, neuritis in his report of 
medical history associated with this examination.  The Veteran 
did report having trouble with his feet, but the nature of these 
complaints was not indicated.  Therefore, there is no evidence of 
neuropathy of the lower extremities during active military 
service.  

Post-service medical records also fail to demonstrate that the 
Veteran has suffered from chronic symptomatology of peripheral 
neuropathy since his separation from active duty.  According to 
an August 1986 private neuropsychology evaluation, the Veteran 
had a history of two childhood head injuries.  It was noted that 
he was dropped down a flight of stairs when he was two to three 
months of age, and, that he fell out of a tree at the age of five 
or six.  He was subsequently placed on anti-seizure medication, 
and the examiner concluded that the Veteran had a severe head 
injury as a child, resulting in petit mal or complex partial 
seizures which had continued up until that time.  It was also 
noted that the Veteran had abused drugs and alcohol in the past.  
Upon examination, it was concluded that there was no support for 
any clinically significant evidence of an acute neurological 
condition.  Another record from August 1986 notes that a 
neurological examination was performed.  Coordination was found 
to be normal in all extremities, and motor examination revealed 
normal power, tone and bulk with symmetrical deep tendon reflexes 
and flexor plantar responses.  Sensory examination was also found 
to be normal for both primary and cortical modalities.  The 
Veteran's gait was also found to be normal, and there was no 
mention of pain or other symptomatology of neuropathy in the 
lower extremities.  

The record also contains a Social Security Administration (SSA) 
Disability Report from August 2005.  The Veteran reported that he 
suffered from a number of disabilities, including neuropathy of 
both legs and feet.  The Veteran reported that this disability 
limited his ability to work in that walking was very painful and 
his feet throbbed.  When asked when his conditions first began, 
the Veteran reported that they began in June 2000.  

The first post-service evidence of peripheral neuropathy is the 
Veteran's claim of January 2004.  The first medical evidence 
relating to this condition is an April 2004 VA examination.  
During the examination, the Veteran reported a history of 
peripheral neuropathy that had existed for 34 years.  The Veteran 
reported his symptoms were in his bilateral feet and lower legs, 
and that these symptoms included tingling, numbness, abnormal 
sensation and constant pain.  It was noted that these symptoms 
affected the Veteran's ability to walk distances and wear shoes.  
The examiner indicated that the Veteran had no functional 
impairment and had not missed any work as a result of this 
disability.  The examiner diagnosed the Veteran with peripheral 
neuropathy but did not provide an opinion regarding etiology.  

The record also contains a June 2004 private medical record in 
which the Veteran reported suffering from peripheral neuropathy 
that was related to Agent Orange.  However, as a layperson, the 
Veteran was not competent to provide such a complex medical 
opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 
11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The June 2004 private physician did not offer any 
opinion or rationale to support the Veteran's contention that his 
disability was related to exposure to Agent Orange either. 

During the above treatment, the Veteran indicated that he had a 
history of neuropathy and pain in his feet for which he had seen 
a podiatrist.  However, to date, VA has not received any 
information from the Veteran pertaining to this treatment.  The 
Veteran was sent an additional notice letter in February 2008, 
informing him of the need to make VA aware of any additional 
evidence that would assist his claim.  However, in November 2009, 
the Veteran informed VA that he had no additional evidence or 
information to provide VA in support of his claim.  

According to a March 2005 VA outpatient treatment record, the 
Veteran suffered from peripheral neuropathy that the Veteran 
believed was related to Agent Orange exposure while in Vietnam.  
The examiner noted that other potential etiologies existed, such 
as the Veteran's heavy use of alcohol in the past.  This 
physician ordered an electromyograph (EMG), which was undertaken 
by VA in June 2005.  This was interpreted to reveal a severe 
axonal sensorimotor peripheral neuropathy.  

Finally, a February 2006 hospitalization report notes that the 
Veteran had a history of peripheral neuropathy of the feet 
secondary to Agent Orange exposure.  However, no clinical 
evidence or rationale was provided in support of this statement.  
The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  It appears that this history was based solely 
on the Veteran's own report.  The mere recitation of a Veteran's 
self-reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. 
App. 406 (1996).  Therefore, this notation is not evidence of an 
etiological relationship.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for bilateral 
peripheral neuropathy of the lower extremities.  There is no 
evidence of this condition during military service and the record 
contains no credible evidence linking this condition to military 
service or Agent Orange exposure.  There is also no credible 
evidence of chronic symptomatology of peripheral neuropathy, and 
the first credible post-service evidence of treatment for 
peripheral neuropathy is from April 2004 in which the Veteran 
reported a 34 year history of peripheral neuropathy that he felt 
was related to Agent Orange exposure.  

As a layperson, the Veteran is competent to testify to a 34 year 
history of symptomatology.  Lay assertions may serve to support a 
claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  However, while the Veteran 
may be competent to offer this testimony, the Board does not find 
this testimony to be credible.  If the Veteran had suffered from 
these symptoms for 34 years at the time of the April 2004 
examination, that would indicate that his disability manifested 
in approximately 1970.  However, the August 1986 private 
neurological examination indicates that a motor examination of 
all extremities was normal to power, tone and bulk, and that 
reflexes were symmetrical and sensation was normal.  There was no 
mention of pain or neuropathy of either lower extremity.  A 
neuropsychology evaluation from August 1986 also notes that there 
was no clinically-significant evidence for an acute neurological 
condition.  Therefore, the medical evidence of record directly 
contradicts the Veteran's assertion of chronic symptomatology 
since 1970.  The Veteran's statements are not credible and they 
do not demonstrate entitlement to service connection.  

As a final matter, the Board has considered a number of articles 
and photographs submitted by the Veteran in support of his claim.  
However, these photographs do not add any further support to the 
Veteran's claim.  The Board concedes that the Veteran served in 
Vietnam and was exposed to Agent Orange.  As such, this fact is 
not in dispute.  The articles submitted by the Veteran also fail 
to provide support for his claim.  These articles essentially 
discuss the health risks of Agent Orange and recite the 
presumptive diseases listed at 38 C.F.R. §. 3.309(e).  This 
information is also not in dispute.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral peripheral neuropathy of the lower 
extremities, to include as due to Agent Orange exposure, must be 
denied.


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


